per curiam:
El abogado Luis Gonzalo de Jesús Rivera hizo publicar un anuncio en uno de los periódicos del país en el que apareció su fotografía con un texto en el que él participa haber logrado la absolución de cierto acusado de homicidio involuntario, ello en violación de los cánones 13 y 36 del Código de Ética Profesional. Luego de una investiga-ción del Procurador General ordenada por este Tribunal y comprobada la actuación del joven abogado, éste admitió los hechos en un escrito explicativo que revela que sus actos fueron motivados por su juventud e inexperiencia y ciertos deseos de reconocimiento que tienen un trasfondo en las vicisitudes experimentadas en los albores de su vida.
Atendidas las circunstancias relatadas por el abogado Luis Gonzalo de Jesús Rivera y teniendo en consideración la admisión que éste hace de su estado emocional a través de toda la zozobra experimentada por él desde que se inició nuestra gestión y en vista especialmente de que se trata de un joven abogado que comienza a encaminarse por el azaroso y difícil sendero de la profesión de abogado, y habiéndonos convencido de haber adquirido plena conciencia de la grave-dad de sus actuaciones, el Tribunal no le impondrá sanción alguna pero le advierte de la estricta observancia futura de los cánones del Código de Ética Profesional.
El Juez Presidente, Señor Trías Monge, no intervino.